Citation Nr: 0830263	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-27 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1970 to January 1974 and had more than 16 years of 
prior active service.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a January 2005 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection for PTSD rated 10 percent, effective March 5, 2004 
(date of claim).  A June 2005 rating decision increased the 
rating to 30 percent effective March 5, 2004.  In a decision 
issued in May 2007, the Board denied the veteran's claim for 
a rating in excess of 30 percent for PTSD.  The veteran 
appealed that decision to the Court.  In April 2008, the 
Court issued an order that vacated the May 2007 Board 
decision and remanded the matter on appeal for readjudication 
consistent with the instructions outlined in the April 2008 
Joint Motion by the parties.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

This appeal is from the initial rating assigned for a 
disability with the award of service connection for such 
disability; hence, the entire history of the disability must 
be considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Joint Motion alleges that the Board's May 2007 decision did 
not adequately consider the possibility of a staged rating.  
Specifically, the parties stated that PTSD symptoms and a 
Global Assessment of Functioning (GAF) score of 55 assigned 
prior to January 2005 may provide evidence that the veteran 
was entitled to a staged 50 percent rating.  

A March 2004 VA Mental Health History report from the Dallas 
VA Medical Center (MC) shows that the veteran reported 
experiencing nightmares, irritability, depressed mood, 
decreased concentration, and forgetfulness for names and 
where he was going.  Axis I diagnoses were PTSD, depressive 
disorder not otherwise specified (NOS), and alcohol abuse.  
The GAF score was 55.  Advanced nurse practitioner Melinda 
Kaiser-McGowen completed the report and Staff Physician 
Adrian Preda cosigned it.  A GAF score of 51-60 is 
appropriate where there are "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(DSM-IV) 47 (4th ed. 1994).  GAF scores are not included in 
the rating schedule used to evaluate the severity of a 
psychiatric disability for compensation purposes.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  The Court has held 
that the Board may consider only independent medical evidence 
to support its findings.  Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).  

The clinical findings noted and history elicited in March 
2004 do not appear to correspond to the type of "moderate 
symptoms" associated with GAF scores of 51-60 under DSM-IV 
(however without further explanation regarding the basis for 
the assignment of the score, the Board would be making its 
own medical conclusion if it determined the scores were 
inconsistent with the veteran's level of functioning shown).  
Because the basis for the assignment of the March 2004 GAF 
score is unclear, and since the General Rating Formula for 
Rating mental Disorders does not provide for rating based on 
GAF scores, medical clarification of what the score reflects 
and how this corresponds to the clinical findings and history 
is necessary.  The March 2004 nurse practitioner and 
physician who made the March 2004 clinical notations and co-
signed the report are in the best position to provide this 
explanation; if they are unavailable, the clarification must 
be obtained from another mental health professional.  

Additionally, the veteran's last VA examination was in June 
2005.  While the mere passage of time does not require VA to 
schedule a new examination, as the assigned rating is from 
the initial rating assigned and staged ratings are possible, 
the Board finds that a more contemporaneous examination is 
necessary to evaluate the current severity of the veteran's 
PTSD.

Accordingly, the case is REMANDED for the following:

1.	The RO should locate VA nurse 
practitioner Melinda Kaiser-McGowen and 
staff physician Adrian Preda.  Dr. Preda's 
specialty should be noted for the record.  
These practitioners should be asked to 
comment on the veteran's symptoms in March 
2004, to explain the basis for the 
assignment of the GAF of 55 at that time, 
and to specifically explain how the 
clinical findings correlate to the GAF 
score assigned (under the above-noted DSM-
IV guidelines).  They should be asked to 
separate, to the extent possible, the 
veteran's symptoms in March 2004 of PTSD 
from symptoms of his nonservice-connected 
depressive disorder NOS and alcohol abuse.  
If these practitioners cannot be located 
or are unavailable, it should be so 
documented in the claims file.

2.	The RO should then arrange for the 
veteran to be afforded a VA psychiatric 
examination to determine the current 
severity of his PTSD.  His claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must list all symptoms 
attributable to the veteran's PTSD, and 
opine regarding the degree of their 
severity and the functional impairment due 
to PTSD, alone.  If the examiner is unable 
to separate the manifestations of any co-
existing psychiatric entities, the 
examiner should so state.  The examiner 
should additionally address the following 
issues and must provide a rationale for 
any opinion provided:

A)	If the March 2004 nurse practitioner and/ 
or staff physician are unavailable and/or 
unable to comment on the March 2004 
assignment of the GAF score of 55, the 
examiner must also discuss the significance 
of that GAF score, by responding to the 
following:

    (1) Explain how the GAF score correlates 
to clinical findings in terms of guidelines 
provided for GAF scores in DSM-IV.  
    
    (2)	Is the assigned GAF score of 55 
consistent with the clinical findings 
reported when the score was assigned?  
Please explain any noted inconsistencies 
between the GAF score and any clinical 
findings.  

B)	The examiner should assign a current GAF 
score and should, to the extent possible, 
assign separate GAF scores for PTSD and any 
other, nonservice-connected, Axis I 
diagnosis.  The examiner should explain the 
basis for the assigned current GAF score, 
i.e., identify the current symptoms that 
support the score under the DSM-IV 
guidelines.

3.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The purpose of this remand is to implement the mandates of 
the Court, as expressed in the Joint Motion.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

